DETAILED ACTION
Claims 1-3 and 5-8 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on January 06, 2021 has been entered and considered by the examiner. By the amendment, claims 1-3 and 5-7 are amended, claim 4 is canceled and claim 8 is new

Response to Arguments
Following Applicants arguments to 35 USC 101 rejection is maintained with a detailed analysis and explanation below.
Following Applicants arguments, the 103 rejection of the claims is Maintained. 

Response to 35 USC 101 arguments
4.       Applicant’s arguments regarding the 35 USC 101 rejection have been fully considered but are not persuasive. 

Regarding Applicant’s argument
Claim 1 has been amended to require “manufacturing the axial fan based on results from the calculation system.” See present paragraphs [0032] and [0044], As such, amended claim 1 covers more than just a mathematical formula and recites an additional element that integrates the calculation system into a practical application of manufacturing an axial fan. New claim 8 further defines the manufacturing. See present paragraphs [0032] and [0044].
Examiner response
The examiner consider in accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. In particular, the new amended claim 1 is still involve process steps that covers mathematical relationship or formula for calculating an angular spacing for an axial fan. If a claim, under its broadest reasonable interpretation, covers a mathematical relationship or formula, then it falls within the “Mathematical Concepts” grouping of abstract ideas. The limitation manufacturing the axial fan based on results from the calculation system amounts to adding the words “apply it” (MPEP 2106.05(f)) or to insignificant extra-solution activity of insignificant application (MPEP 2106.05(g)).

 Response to prior art arguments
5.             Applicant’s arguments with respect were fully considered but unpersuasive. Applicant argues with the following point.
Regarding Applicant’s arguments
The office cites to Noda for teaching the limitations of claim 4, and specifically Fig. 4. Applicant respectfully traverses this position. Noda Fig. 4 (and Fig. 5) teaches only a maximum allowable angular difference between two blades. See also col. 5, lines 34-65. This is not the same as the requirement of amended claim 1 that the angular differences for the number of blades z are maximized from each other. Noda only looks at a maximum allowable difference between two blades but is silent on the maximization of the differences between all of the number of blades z.

Examiner’s response
According to the claim, the claim does not restrict the number of blades in the axial fan nor seems to require that the maximization is performed for pairs of adjacent blades. The Examiner disagrees and points applicant to the sections cited fig 4.  Fig 4 illustrates the maximum angular difference between the blades. For description of fig 4-See col 5 line 50-64 the maximum allowable angular difference ϴmax is set to be equal to or smaller than 10 degrees so that a reduction in the amount of supplied cooling air is  ϴmax is based on the relationship between ϴmax and the fan total efficiency of the blades as shown in FIG. 4 and the relationship between ϴmax and the noise level as shown in FIG. 5. That is, FIGS. 4 and 5 show the results of measurement of an amount of supplied cooling air and noise level with respect to an impeller made on the basis of the position angles ϴ of the blades obtained by setting m at 3 and the maximum allowable angular difference ϴmax at various values. In FIG. 4, the fan total efficiency refers to a ratio (%) to an amount of supplied cooling air of an impeller including blades arranged at equal spaces. For further illustration, examiner cite the new section see col 2 line 52-63. It shows the number of blades Z and thus, fig 4 represents the angular difference between 1……Z blades.  As such, the maximization is perform for all of the blades.
                          
Regarding Applicant’s argument
The Office cites to Jung with respect to claim 6. However Jung only discloses ranges for geometry, and particularly sweep angles, for all of the three blades of the fan. Jung does not teach that the apex profiles of the individual blades are spaced from each according to the angular differences, that is, the apex profiles are differently spaced from one another.

Examiner’s response
The Examiner disagrees and points Applicant to the sections of previous office action ¶ 35 –“Also, the axial flow fan of the invention is characterized in that the each blade has the maximum camber position of 0.65 which is uniformly distributed from the hub (or root) to the tip(or apex). Under the broadest reasonable sense, the examiner consider the blade from the root which is uniformly distributed corresponds to the equally spaced from one another. 

                                                       Claim Rejections - 35 USC §101
6.    35 U.S.C. 101 reads as follows:
title.
7.       Claims 1-3 and 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. Federal Register / Vol. 79, No. 241 / Tuesday, December 16, 2014 / Rules and Regulations

(Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-3 and 5-8 are directed to process.
 (Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites:
calculating an angular spacing of an axial fan comprising a hub and a number z of blades extending from the hub each blade having a root and an apex and being formed by a plurality of aerodynamic profiles which are joined progressively starting from the root to the end, an angular position of the various blades being indicated as

    PNG
    media_image1.png
    33
    350
    media_image1.png
    Greyscale

with an angular difference between the various blades being indicated as

    PNG
    media_image2.png
    57
    588
    media_image2.png
    Greyscale

establishing a calculation system comprising a plurality of mathematical problems each an expression of a constraint which the angular spacing must satisfy, 
the calculation system comprising: 
a first mathematical problem which requires that the axial fan is statically balanced and 
a second mathematical problem which requires that adjacent blades are not superposed, and

calculating a target function as follows:
 
    PNG
    media_image3.png
    98
    327
    media_image3.png
    Greyscale

for each solution of the calculation system, 
maximizing the target function to have angular differences
 
    PNG
    media_image4.png
    57
    588
    media_image4.png
    Greyscale

as different as possible to each other.

Under the broadest reasonable interpretation, these limitations are process steps that covers mathematical relationship or formula for calculating an angular spacing for an axial fan. If a claim, under its broadest reasonable interpretation, covers a mathematical relationship or formula, then it falls within the “Mathematical Concepts” grouping of abstract ideas. 
Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application because the additional elements or combination of elements in the independent claims are recitation of a manufacturing an axial fan based on results from the calculations system is no more than generally linking the use of the judicial exception to a particular technological environment or field of use (i.e., cooling and heating systems of motor vehicles, refrigerator, electric motors or generators) (See MPEP 2106.05 (h)). As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Regarding Claim 1, as discussed above with respect to Step 2A, prong 2, additional elements or combination of elements are the recitation of manufacturing an axial fan based on results from the calculations system is no more than generally linking the use of the judicial exception to a particular technological environment or field of use (i.e., cooling and heating systems of motor vehicles, refrigerator, electric motors or generators) which does not provide an inventive concept (See MPEP 2106.05(h)). Thus, claim 1 is not patent eligible.


Claim 2 recites wherein the third mathematical problem requires:

    PNG
    media_image5.png
    83
    587
    media_image5.png
    Greyscale

This process step encompasses a mathematical concepts with the mathematical equation or the formula. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
Claim 2 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 2 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.


Claim 3 recites wherein the calculation system further comprises a fourth mathematical problem which requires an absence of blades which are offset by 180°, as follows:

    PNG
    media_image6.png
    44
    698
    media_image6.png
    Greyscale

Under the broadest reasonable interpretation, these limitations are process steps that covers the mathematical formula or calculation thus encompasses a mathematical concepts. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
Claim 3 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 3 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 5 further recites a step for generating a blade geometry which is equal for ail the blades and a step of offsetting the blades according to the angular differences Є1, ...Єn. . It is the concept relating to organizing or analyzing information in a way that can be performed mentally in the human mind or with the aid of pencil and paper as abstract idea. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
Claim 5 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 5 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 6 recites a step for generating a blade geometry wherein the profiles at the root are equally spaced and the profiles at the apex  are spaced according to the angular differences Є1, ...Єn. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human 
Claim 6 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 6 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 7 further recites the step for generating the blade geometry comprises a step for generating an edge-bow blade geometry having an edge bow angle which identifies how much the profile of the apex is rotated relative to the profile at the root and a step of addition to the edge-bow angle of the angular differences Є1, ...Єn, blades having edge bows different from each other. These limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
Claim 7, therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 7 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 8 further recites wherein the manufacturing the axial fan includes providing a mold that is shaped based on the results from the calculation system and inserting plastic material into the mold to mold the axial fan from the plastic material. This limitations amount to merely indicating a field of use or technological environment in which to apply a judicial exception and do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. The claims are directed to an abstract idea.



Claim Rejections - 35 USC § 103
8.               In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

           Claims 1, 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable Spaggiari (PAT NO: US 6554574 B1), hereinafter Spaggiari, in view Noda et al., (PAT NO: US 6139275 A), hereinafter Noda.
Regarding claim 1  
A process for manufacturing an axial fan comprising (See FIG 6-axial fan made by this invention, Spaggiari) 
Spaggiari teaches calculating an angular spacing of an axial fan comprising a hub and a number z of blades extending from the hub each blade having a root and an apex and being formed by a plurality of aerodynamic profiles which are joined progressively starting from the root to the end, (Abstract- The axial flow fan (1; 30) comprises a central hub (3; 33) a plurality of blades (4; 34) which have a root (5; 35), and an end (or apex) (6; 36). Col 5 line 53-59 FIG. 3 shows eleven profiles 18 representing eleven sections of the blade 4 made at regular intervals from left to right, that is, from the hub 3 to the outer edge 6 of the blade 4. The profiles 18 have some characteristics in common but are all geometrically different in order to be able to adapt to the aerodynamic conditions which are substantially a function of the position of the profiles in the radial direction.) 
    PNG
    media_image7.png
    569
    767
    media_image7.png
    Greyscale



    PNG
    media_image1.png
    33
    350
    media_image1.png
    Greyscale

(Column 2 line 64-68  the blade spacing angle (ϴ) is the angle measured at the center of rotation between the rays passing through the corresponding points of each blade, for example, an edge at the end of the blades; ( Examiner considered spacing angle (ϴ) is the angular position of the various blades as shown in figure 10)
    PNG
    media_image8.png
    576
    761
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    800
    954
    media_image9.png
    Greyscale

the calculation system comprising:
 a first mathematical problem which requires that the fan is statically balanced  (See col 9 line 47-59 for the first mathematical problem)

    PNG
    media_image10.png
    302
    625
    media_image10.png
    Greyscale
and 
Col 4 line 3-12 The angle at the centre (B), assuming as the centre the geometrical centre of the fan coinciding with the axis of rotation 2 of the fan, corresponding to the width of the blade 4 at the root 5, is calculated using a relation that takes into account the gap that must exist between two adjacent blades 4. In fact, since fans of this kind are made preferably of plastic using injection moulding, the blades in the die should not overlap, otherwise the die used to make the fan has to be very complex and production costs inevitably go up as a result. Col 4 line 28 -34 The angle (K) is a factor that takes into account the minimum distance that must exist between two adjacent blades to prevent them from overlapping during moulding and is a function of the hub diameter: the larger the hub diameter is, the smaller the angle (K) can be. The value of the angle (K) may also be influenced by the height of the blade profile at the hub.

    PNG
    media_image11.png
    152
    717
    media_image11.png
    Greyscale


manufacturing an axial fan based on results from the calculations system.(See fig 6-axial fan made by the present invention)

However, Spaggiari does not teach
with an angular difference between the various blades being indicated as

    PNG
    media_image2.png
    57
    588
    media_image2.png
    Greyscale

a third mathematical problem which requires that the angular differences Є1, Є2, ...Єn  are all different  from each other.
calculating a target function as follows:

    PNG
    media_image3.png
    98
    327
    media_image3.png
    Greyscale

for each solution of the calculation system, 
and maximizing the target function to have angular differences

    PNG
    media_image4.png
    57
    588
    media_image4.png
    Greyscale

that are maximized from each other.
In the related field of invention, Noda teaches  
with an angular difference between the various blades being indicated as

    PNG
    media_image2.png
    57
    588
    media_image2.png
    Greyscale

 (Col 3 line 35-37 The angular differences between the blades become larger with an increase in the maximum allowable angular difference (ϴmax) [corresponds to the angular difference]

a third mathematical problem which requires that the angular differences Є1, Є2, ...Єn  are all different from each other. (See fig 4 and 5 and col 8 line 21-30 corresponds to the third mathematical equation to determine the angular difference. The fan blades remain unequally spaced, (i.e., the angular differences are all different to each other)


    PNG
    media_image12.png
    256
    634
    media_image12.png
    Greyscale



Noda further teaches calculating a target function of the type:

    PNG
    media_image3.png
    98
    327
    media_image3.png
    Greyscale

for each solution of the calculation system, and maximizing the target function to have angular differences

    PNG
    media_image4.png
    57
    588
    media_image4.png
    Greyscale

that are maximized from each other.
(See FIG. 4 is a graph showing the relation between the maximum allowable angular difference and the fan total efficiency; and FIG. 5 is a graph showing the relation between the maximum allowable angular difference and the noise level; and Col 6 line 1-9- As obvious from FIG. 4, the fan total efficiency is maintained at or above 98% when the maximum allowable angular difference (ϴmax) is equal to or smaller than 10 degrees. The fan total efficiency is rapidly reduced when the maximum allowable angular difference (ϴmax) exceeds 10 degrees. On the other hand, the noise level in the case of the arrangement 


    PNG
    media_image13.png
    472
    928
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    453
    674
    media_image14.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify an axial flow fan for use in the cooling and heating systems of motor vehicles as disclosed by Spaggiari to include with an angular difference between the various blades being indicated as

    PNG
    media_image2.png
    57
    588
    media_image2.png
    Greyscale

a third mathematical problem which requires that the angular differences Є1, Є2, ...Єn  are all different from each other.
calculating a target function of the type:

    PNG
    media_image3.png
    98
    327
    media_image3.png
    Greyscale

for each solution of the calculation system, and maximizing the target function to have angular differences

    PNG
    media_image4.png
    57
    588
    media_image4.png
    Greyscale

that are maximized from each other as taught by Noda in the system of Spaggiari in order to provide an impeller that can reduce the periodic noise without reduction in the cooling performance and also can reduce the vibration and the noise due to the turbulent flow of air. (col 1 line 60-63)



Regarding claim 3
Spaggiari further teaches 
wherein the calculation system comprises a fourth mathematical problem which requires an absence of blades which are offset by 180°, as follows:

    PNG
    media_image6.png
    44
    698
    media_image6.png
    Greyscale

(Col7 line 59-64 - FIGS. 9 and 10 show another embodiment of a fan 30 comprising a wheel 31 with blades 34 spaced at unequal angles (ϴ). The embodiment with blades of unequal angles (ϴ) further improves the acoustic comfort (fourth mathematical problem). The different noise distribution from the fan made in accordance with this embodiment makes it even more pleasant to the human ear. Using the broadest reasonable sense, the below table shows the unequal angles within the blade. Examiner note: Different noise distribution across the blade when the fan is installed as the absence of blades which are offset by 180 degree according to the applicant specification ¶ 39]

    PNG
    media_image15.png
    516
    706
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    323
    600
    media_image16.png
    Greyscale




Regarding claim 8
Spaggiari further teaches wherein the manufacturing the axial fan includes providing a mold that is shaped based on the results from the calculation system and inserting plastic material into the mold to mold the axial fan from the plastic material. (See col 4 line3-9-The angle at the centre (B), assuming as the centre the geometrical centre of the fan coinciding with the axis of rotation 2 of the fan, corresponding to the width of the blade 4 at the root 5, is calculated using a relation that takes into account the gap that must exist between two adjacent blades 4. In fact, since fans of this kind are made preferably of plastic using injection moulding)


10.           Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable Spaggiari (PAT NO: US 6554574 B1), hereinafter Spaggiari, in view Noda et al., (PAT NO: US 6139275 A), hereinafter Noda and further in view of Cattanei et al., (Reduction of the tonal noise annoyance of axial flow fans by means of optimal blade spacing”)
Spaggiari and Noda does not teach wherein the third mathematical problem is of the type:

    PNG
    media_image5.png
    83
    587
    media_image5.png
    Greyscale

Cattanei teaches wherein the third mathematical problem requires: (See Equation 12):

    PNG
    media_image5.png
    83
    587
    media_image5.png
    Greyscale


    PNG
    media_image17.png
    301
    1137
    media_image17.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an axial flow fan with low noise and better efficiency as disclosed by Spaggiari and Noda to include wherein the third mathematical problem requires:

    PNG
    media_image5.png
    83
    587
    media_image5.png
    Greyscale

as taught by Cattanei in the system of Spaggiari and Noda in order to determine the minimum distance among the angles between each pair of adjacent blades for the reduction of tonal noise annoyance from axial ﬂow rotors based on the uneven circumferential blade spacing. (Abstract)

11.           Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable Spaggiari (PAT NO: US 6554574 B1), hereinafter Spaggiari, in view Noda et al., (PAT NO: US 6139275 A), hereinafter Noda, and further, in view of Wade et al., (PUB NO: US 2017/0045134 A1), hereinafter Wade. 
Regarding claim 5
Spaggiari and Noda does not teach a step for generating a blade geometry which is equal for ail the blades and a step of offsetting the blades according to the angular differences Є1, ...Єn. 

In the related field of invention, Wade teaches
a step for generating a blade geometry which is equal for ail the blades and a step of offsetting the blades according to the angular differences Є1, ...Єn. (¶ 15 fig 3- In one embodiment, the continuously variable transmission cooling fan may have a plurality of sets of fan blades molded into the sheave cover, Applicant does not describe a step for generating a blade geometry and offsetting the blades neither in the claim nor in the specification. In broadest reasonable sense, examiner consider plurality of sets of fan blades molded into the sheave cover as the geometry of the blade generated in an identical manner and each fan blade is offset from adjacent fan blades(i.e., fan blade 130 and 136) based on the different angle (i.e., angular difference) as described in ¶ 15.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify an axial flow fan with low noise and better efficiency as disclosed by Spaggiari and Noda to include a step for generating a blade geometry which is equal for ail the blades and a step of offsetting the blades according to the angular differences Є1, ...Єn. as taught by Wade in the system of Spaggiari and Noda in order to have a continuously variable transmissions for recreational or off road utility vehicles, and specifically to continuously variable transmission cooling fans. (¶ 02)

12.           Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Spaggiari (PAT NO: US 6554574 B1), hereinafter Spaggiari, in view Noda et al., (PAT NO: US 6139275 A), hereinafter Noda, and further, in view of Jung et al., (PUB NO: US 2002/0127110 A1), hereinafter Jung. 
Regarding claim 6
Spaggiari and Noda does not teach a step for generating a blade geometry wherein the profiles at the root are equally spaced and the profiles at the apex  are spaced according to the angular differences Є1, ...Єn. 
In an analogous field of invention, Jung teaches 
a step for generating a blade geometry wherein the profiles at the root are equally spaced and the profiles at the apex  are spaced according to the angular differences Є1, ...Єn. (¶ 35 -Also, the axial flow fan of the invention is characterized in that the each blade has the maximum camber position of 0.65 which is uniformly distributed from the hub (or root) to the tip(or apex) [corresponds to the equally spaced], wherein the maximum camber has curved distributions of 4.0 to 5.0% from the hub to the maximum camber position and of 5.0 to 6.0% from the maximum camber position to the tip, and that the each blade has a pitch angle of 36.0 to 26.0.degree. From the hub to the tip defining a linear distribution, and a sweep angle of 67.0.degree..+-.5%. [Corresponds to the geometry of the blade] ¶ 11 In this case, the sweep angle (α) is a factor for determining flow noise of the axial flow fan 20, a large value of the sweep angle (increases the phase difference of airflow between the hub 201 and the tip of the blade 202 whereas a small amount of sweep angle (α) decreases the phase difference of the airflow. [Corresponds to the angular difference]. Under broadest reasonable sense, the examiner consider increase or decrease in pitch difference changes the geometry of the blade.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify an axial flow fan with low noise and better efficiency as disclosed by Spaggiari and Noda to include a step for generating a blade geometry wherein the profiles at the root are equally spaced and the profiles at the apex are spaced according to the angular differences Jung in the system of Spaggiari and Noda in order to reduce the flow noise to an axial flow fan for condenser in a refrigerator. (¶ 02)

13.           Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Spaggiari (PAT NO: US 6554574 B1), hereinafter Spaggiari, in view Noda et al., (PAT NO: US 6139275 A), hereinafter Noda, and further, in view of Jung et al., (PUB NO: US 2002/0127110 A1), hereinafter Jung and still, further in view of Takemoto et al. (PUB NO: US 2010/0209264 A1), hereinafter Takemoto.
 
Regarding claim 7
Jung teaches the step for generating the blade geometry comprises a step for generating an edge-bow blade geometry having a edge bow angle which identifies how much the profile of the apex is rotated relative to the profile at the root (¶ 9- the sweep angle, as shown in FIG. 2, means an angle (α) defined by the Y axis and a line passing the center of the inner side of the blade 202 and the center of the hub 201, in which the Y axis is a line that connects between the center of the inner side of the blade 202 or the center of a portion of the blade contacting with the hub 201 and the center of the outer side or tip of the blade.[Examiner noted  by finding the edge bow angle(or sweep angle) will determine how much the profile of the apex is rotated relative to the profile at the root]
Spaggiari, Noda and Jung does not teach a step of addition to the edge-bow angle of the angular differences Є1, ...Єn, blades having edge bows different from each other. 
In the related field of invention, Takemoto teaches a step of addition to the edge-bow angle of the angular differences Є1, ...Єn, blades having edge bows different from each other. (¶ 41 and see fig 2 The airflow that is produced upon the rotation of the blades 21 around the central axis J1 is in a direction at an angle greater than about 90 degrees with respect to the blade chord C of the blade 21. While the blades 21 rotate around the central axis J1, the air entering the axial fan A is not parallel to the blade chord C but is angled relative to the blade chord C. This angle is called an angle of attack. [Corresponds to the edge bow angle] The angle of an airflow driven out downward by the blades 21 during the rotation of the blades 21 around 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify an axial flow fan with low noise and better efficiency as disclosed by Spaggiari, Noda and Jung to include a step of addition to the edge-bow angle of the angular differences Є1, ...Єn, blades having edge bows different from each other as taught by Takemoto in the system of Spaggiari, Noda and Jung in order to improve the air volume characteristics of axial fans. (¶ 02)

Conclusion
THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14.      All claims 1-3 and 5-8 are rejected.

15. Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/Examiner, Art Unit 2128             

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128